Citation Nr: 1756585	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel



INTRODUCTION

The Veteran had active duty in the Army from February 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

As noted in the November 2016 Board remand, the Veteran failed to report for a June 2010 scheduled hearing before a member of the Board without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R.          § 20.704 (2017).

The Board notes that additional treatment records have been associated with the record since the claims were last adjudicated in the June 2017 Supplemental Statement of the Case (SSOC).  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in September 2017, the attorney included a written waiver of this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2017).  Thus, the Board will consider the newly submitted evidence in the first instance. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action.

In November 2016, the Board remanded the issues of an increased evaluation for PTSD and TDIU.  The Board noted that the July 2015 examination was inadequate, and instructed that a new examination be conducted.  This examination was to include identification of all current diagnosed psychological diseases, including a July 2015 diagnosis of bipolar disorder.  The examiner was to identify all the symptoms (and associated impairment of function) that the Veteran currently manifested that were attributable to each of his diagnosed psychological disabilities.  A detailed description of his symptoms was also to be provided, including the frequency, severity, and duration with which the Veteran experienced such symptoms.

The Veteran was afforded an examination in March 2017.  The examiner listed PTSD as the only current mental disorder diagnosis.  No differentiation of symptoms/impairment was done as the examiner found that no other mental disorder had been diagnosed.  However, in the opinion, the examiner noted that the Veteran carried a diagnosis of bipolar disorder, but that symptoms of bipolar disorder were not observed.  The March 2017 examiner also found that the Veteran displayed symptoms of anxiety, and disturbances of motivation and mood.  There was no discussion regarding the frequency, severity, and duration with which the Veteran experiences these symptoms.  The Board notes that in January 2017, the Veteran had been hospitalized for altered mental status, paranoia, and depression with discharge diagnoses of bipolar disorder and PTSD.  As the examination report is inadequate, on remand, the Veteran should be afforded a new examination. 

Consideration of the claim for a TDIU is inextricably intertwined with the pending claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After all additional records are associated with the claims file, provide an examination and addendum opinion by an appropriate medical professional to determine the severity of the Veteran's psychological disabilities, to include a discussion of the Veteran's bipolar disorder diagnosis.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the Rating Schedule. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

In the examination report, the examiner should:

(a)  identify all currently diagnosed psychological disabilities and any diagnosed during the appeal period; 

(b)  identify all the symptoms (and associated impairment of function) that the Veteran currently manifests/has manifested during the appeal period that are attributable to each of his diagnosed psychological disabilities, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms.  To the extent possible, the examiner should attempt to differentiate between the symptoms which are directly related to his service-connected PTSD and the symptoms which are related to his non-service connected psychological disabilities.  If the symptoms of the Veteran's psychological disabilities cannot be differentiated, the VA examiner should state so in his or her report. 

(c) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his service-connected PTSD.

In rendering the opinion, the examiner should address the July 2015 and January 2017 treatment records diagnosing the Veteran with bipolar disorder.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  


A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




